COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-17-00168-CV


BNSF Railway Company                      §    From the 48th District Court
(Individually and as Successor-in-
Interest to the Burlington Northern,      §    of Tarrant County (048-267301-13)
Inc., Burlington Northern & Santa Fe
Railway Company and Atchison              §    March 29, 2018
Topeka and Santa Fe Railway
Company)                                  §    Opinion by Justice Gabriel

v.

Leonard A. Baca

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the trial court’s order

denying BNSF Railway Company’s motion to exclude is reversed and the case is

remanded to the trial court for further proceedings consistent with this opinion.

      It is further ordered that appellee Leonard A. Baca shall bear the costs of

this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel